649 So. 2d 414 (1995)
STATE ex rel. Tyjuane D. WILLIAMS
v.
John P. WHITLEY, Warden.
No. 94-CP-2693.
Supreme Court of Louisiana.
February 9, 1995.
Writ granted. The district attorney is ordered to provide relator with an estimate of the costs of reproducing public records relator has requested and to which relator is entitled. R.S. 44:31; Marler v. Reed, 93-1772 (La.App.; 1st Cir.1994), 638 So. 2d 1164. The district attorney is further ordered to provide copies of those records upon payment. Under the Public Records Law, R.S. 44:1 et seq., relator may inspect and copy the records at his own expense; in addition, the records' custodian may provide him with copies free or at a reduced charge. R.S. 44:32(C)(2). However, relator is not entitled to copies of the documents free of charge as of right.
LEMMON, J. concurs, noting that relator may seek further relief by showing that he is indigent and has a particularized need for the documents. Cf. State v. Simmons, 93-0275 (La. 12/16/94), 647 So. 2d 1094 (with certain exceptions, incarcerated indigents must demonstrate a particularized need in order to receive copies of documents free of charge, exceptions do not include district attorney's files).
MARCUS, J., not on panel.